          Case 1:20-cr-00135-JMF Document 194 Filed 08/10/20 Page 1 of 2




NEW JERSEY OFFICE                                                         NEW YORK OFFICE
130 POMPTON AVENUE                                                        48 WALL STREET – 5 FL.
                                                                                            TH


VERONA NJ 07044                                                           NYC, NY 10005
(973) 239-4300                                                           (646) 779-2746


                                     LORRAINE@LGRLAWGROUP.COM
                                        WWW.LGAULIRUFO.COM
                                      FAX: (973) 239-4310

                                           _________


Via ECF
                                                                          August 10, 2020
Hon. Jesse M. Furman
United States District Court Judge                     Application GRANTED. The Clerk of Court is
Thurgood Marshall                                      directed to terminate Doc. #193. SO ORDERED.
United States Courthouse
40 Foley Square
New York, NY 10007

                     Re: United States v Arguendas (Jacobb Padin)
                         20 Cr. 135 (JMF)
                                                                             August 10, 2020
Dear Judge Furman:

        Mr. Padin has an MRI scheduled on August 19, 2020, for a shoulder injury for which he
has been receiving physical therapy. He was advised by the medical staff that he cannot have the
MRI with the location monitor transmitter on his ankle. Therefore, we are respectfully
requesting that Mr. Padin be permitted to have the transmitter removed before his appointment
and reattached immediately after the MRI. He would do that under the direction and at the office
of his Pretrial Services Officer, Bernisa Mejia. Both Andrew Chan, AUSA and Ms. Mejia
consent to this request.

       Your Honor’s time and consideration of this request is greatly appreciated.

                                                                      Respectfully submitted,
                                                                         s/
                                                                      Lorraine Gauli-Rufo
                                                                      Attorney for Jacobb Padin

cc: Andrew Chan, AUSA
    Jaclyn Wood, AUSA
     Case 1:20-cr-00135-JMF Document 194
                                     193 Filed 08/10/20 Page 2 of 2




Bernisa Mejia, PTSO (via email)
